Title: From Thomas Jefferson to Pierce Butler, 11 August 1800
From: Jefferson, Thomas
To: Butler, Pierce



Dear Sir
Aug. 11. 1800.

Your favor of July 28. is safely recieved, and recieved with great pleasure, it having been long since we have been without communication. you will have percieved, on your return to Philadelphia, a great change in the spirit of this place. ‘the arrogancy of the proud hath ceased, and the patient & meek look up.’ I do not know how matters are in the quarter you have been in, but all North of the Roanoke has undergone a wonderful change. the state of the public mind in N. Carolina appears mysterious to us: doubtless you know more of it than we do. what will be the effect, in that & the two other states South of that, of the new maneuvre of a third competitor proposed to be run at the ensuing election, & taken from among them? will his personal interest, or local politics derange the votes in that quarter which would otherwise have been given on principle alone?—nothing ever passed between the gentleman you mention & myself on the subject you mention. it is our mutual duty to leave those arrangements to others, and to acquiesce in their assignment. he has certainly greatly merited of his country, and the Republicans in particular, to whose efforts his have given a chance of success. are we to see you at the Federal city, or will Philadelphia still monopol[ize] the time you spare from S. Carolina? I shall be happy to meet you there & at all times to hear from you. accept assurances of the high regard of Dr. Sir
Your friend & servt

Th: Jefferson

